 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      LENIN GARCIA,                                 )   Case No. CV 19-6055 CJC(JC)
11                                                  )
                             Petitioner,            )
12                                                  )   ORDER DISMISSING PETITION
                     v.                             )   FOR WRIT OF HABEAS
13                                                  )   CORPUS AND ACTION
      JOE A. LIZARRAGA,                             )   WITHOUT PREJUDICE
14                                                  )
                                                    )
15                     Respondent.                  )
      ________________________________              )
16
17
     I.    SUMMARY
18
           On July 15, 2019, petitioner Lenin Garcia, who is proceeding pro se,
19
     formally filed a Petition for Writ of Habeas Corpus by a Person in State Custody
20
     (“Current Federal Petition”) pursuant to 28 U.S.C. § 2254. The Current Federal
21
     Petition challenges petitioner’s 1993 conviction and sentence in Los Angeles
22
     County Superior Court Case No. BA055027 (“State Case”).
23
           Based on the record (including facts as to which this Court takes judicial
24
     notice as detailed below) and the applicable law, the Current Federal Petition and
25
     this action are dismissed without prejudice for lack of jurisdiction because
26
     petitioner did not obtain the requisite authorization from the Court of Appeals to
27
     file a successive petition. Further, the Clerk of the Court is directed to refer the
28
 1 Current Federal Petition to the United States Court of Appeals for the Ninth Circuit
 2 (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 3 II.       PROCEDURAL HISTORY2
 4           A.      State Proceedings
 5           On December 16, 1993, a jury in the State Case convicted petitioner of
 6 second degree robbery, attempted extortion, conspiracy to commit robbery,
 7 conspiracy to commit extortion, and two counts of kidnapping for ransom. The
 8 jury also found true allegations that the victims of the kidnappings suffered bodily
 9 harm. On February 3, 1994, the trial court sentenced petitioner to two consecutive
10 terms of life in prison without the possibility of parole on the kidnapping counts,
11 plus a consecutive term of five years on the robbery count. The imposition of
12 sentence was stayed on the remaining counts.
13           On April 1, 1996, on direct appeal, the California Court of Appeal reduced
14 restitution fines imposed upon petitioner, but otherwise affirmed the judgment in
15 Case No. B082499. Petitioner apparently did not further pursue a direct appeal.
16 ///
17
18
             1
              Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
19 authorization to file a second or successive 2254 petition . . . in the district court must file an
20 application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
     § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court,
21 the district court shall refer it to the [C]ourt of [A]ppeals.”
22           2
              The facts and procedural history set forth in this section are derived from the Current
23   Federal Petition and supporting documents and dockets/court records in the following Central
     District of California (“CDCA”) and Ninth Circuit cases of which this Court takes judicial
24   notice: (1) Garcia v. Hubbard, CDCA Case No. 2:98-cv-03274-RGK-SH (“First Federal
     Action”); (2) Garcia v. Hubbard, Ninth Circuit Case No. 98-56671 (“First Ninth Circuit
25   Action”); (3) Garcia v. Yarborough, Ninth Circuit Case No. 03-71407 (“Second Ninth Circuit
26   Action”); (4) Garcia v. Paramo, CDCA Case No. 2:15-cv-01446-CJC-DTB) (“Second Federal
     Action”); and (5) Garcia v. Paramo, Ninth Circuit Case No. 15-71874 (“Third Ninth Circuit
27   Action”). See Fed. R. Evid. 201; Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir.
28   2012) (court may take judicial notice of undisputed matters of public record including
     documents on file in federal or state courts).

                                                         2
 1         Petitioner thereafter sought and was denied habeas relief in the Los Angeles
 2 County Superior Court, the California Court of Appeal, and the California
 3 Supreme Court.
 4         B.     First Federal Action and First Ninth Circuit Action
 5         On April 29, 1998, petitioner formally filed a petition for writ of habeas
 6 corpus (“First Federal Petition”) in the First Federal Action, challenging the
 7 judgment in the State Case. On August 14, 1998, the assigned Magistrate Judge
 8 issued a Final Report and Recommendation of United States Magistrate Judge,
 9 recommending that the First Federal Action be dismissed with prejudice because
10 the First Federal Petition was time-barred. On August 17, 1998, the assigned
11 District Judge issued an Order Adopting Final Report and Recommendation of
12 United States Magistrate Judge and dismissed the First Federal Petition with
13 prejudice. On August 29, 1998, judgment was entered accordingly.
14         On September 4, 1998, petitioner filed a notice of appeal. On November 19,
15 1998, in the First Ninth Circuit Action, the Ninth Circuit denied petitioner’s
16 request for a certificate of appealability.
17         C.     Second Ninth Circuit Action
18         On or about April 1, 2003, in the Second Ninth Circuit Action, petitioner
19 filed an application for leave to file a second or successive petition. On June 13,
20 2003, the Ninth Circuit denied petitioner’s application.
21         D.     Second Federal Action
22         On February 27, 2015, petitioner filed a petition for writ of habeas corpus
23 (“Second Federal Petition”) in the Second Federal Action, again challenging the
24 judgment in the State Case. On May 20, 2015, this Court summarily dismissed the
25 Second Federal Petition for lack of subject matter jurisdiction as successive.
26 Judgment was entered accordingly on the same date. Petitioner did not appeal.
27 ///
28 ///


                                                 3
 1           E.     Third Ninth Circuit Action
 2           On or about June 19, 2015, in the Third Ninth Circuit Action, petitioner
 3 filed an application for leave to file a second or successive petition. On
 4 October 19, 2015, the Ninth Circuit denied petitioner’s application.
 5           F.     Current Federal Petition
 6           As noted above, on July 15, 2019, petitioner formally filed the Current
 7 Federal Petition which again challenges the judgment in the State Case.3 The
 8 record does not reflect that petitioner has obtained authorization from the Ninth
 9 Circuit to file the Current Federal Petition in District Court.4
10 III.      DISCUSSION
11           Before a habeas petitioner may file a second or successive petition in a
12 district court, he must apply to the appropriate court of appeals for an order
13 authorizing the district court to consider the application. Burton v. Stewart, 549
14 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
15 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
16 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also
17 Reyes v. Vaughn, 276 F.Supp.2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
18
19           3
              To the extent the Current Federal Petition is construed to be a non-successive challenge
     to the state court’s refusal to grant petitioner relief based upon amendments to California Penal
20   Code section 3051 which provide for youth offender parole hearings for prisoners who were 25
21   years of age or younger at the time of a controlling offense, the Court alternatively summarily
     denies the Current Federal Petition because such claims are not cognizable on federal habeas
22   review and, in any event, are without merit because such provision does not apply to individuals
     who are sentenced to life without the possibility of parole for controlling offenses committed
23   after the person had attained 18 years of age. See Cal. Penal Code § 3051(h). Petitioner
24   represents that he was 22 years old when he committed the offenses in issue and, as noted above,
     he was sentenced to two consecutive terms of life without the possibility of parole. His apparent
25   suggestion that Section 3051 somehow legally converts a 22-year-old who committed a non-
26   homicide offense – like petitioner – into a juvenile for whom a sentence of life without the
     possibility of parole is constitutionally impermissible is unsupported and meritless.
27
             4
              A search of the court’s PACER system does not reflect that petitioner has been granted
28 leave to file a second or successive petition by the Ninth Circuit.

                                                     4
 1 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
 2 consider the merits of a second or successive habeas petition in the absence of
 3 proper authorization from a court of appeals. Cooper v. Calderon, 274 F.3d 1270,
 4 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157 F.3d 661, 664
 5 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
 6         A second or subsequent habeas petition is not considered “successive” if the
 7 initial habeas petition was dismissed for a technical or procedural reason, rather
 8 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
 9 habeas petition not “successive” if initial habeas petition dismissed for failure to
10 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
11 (1998) (second habeas petition not “successive” if claim raised in first habeas
12 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
13 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
14 on the merits rendering subsequent petition “second or successive”); Henderson v.
15 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
16 constitutes disposition on the merits rendering subsequent petition “second or
17 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
18 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
19 the merits) (citations omitted); Reyes v. United States, 1999 WL 1021815 *3
20 (E.D.N.Y. 1999) (dismissal of first habeas petition for failure to prosecute pursuant
21 to Fed. R. Civ. P. 41(b) constitutes dismissal on the merits and renders
22 subsequently filed habeas petition second or successive).
23         Petitioner’s First Federal Petition was dismissed with prejudice as untimely
24 – a determination which the Ninth Circuit has deemed to constitute a disposition on
25 the merits. See McNabb, 576 F.3d at 1030. Accordingly, the Current Federal
26 Petition – like the Second Federal Petition – is successive. Since petitioner filed
27 the Current Federal Petition without authorization from the Ninth Circuit, this
28 Court lacks jurisdiction to consider it.

                                              5
 1 IV.     ORDER
 2         IT IS THEREFORE ORDERED that the Current Federal Petition and this
 3 action are dismissed without prejudice. The Clerk of the Court is directed to refer
 4 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-
 5 3(a).
 6         IT IS SO ORDERED.
 7
     DATED: July 24, 2019
 8
 9                                  ________________________________________
10                                  HONORABLE CORMAC J. CARNEY
                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
